                       UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION


In re:                                                       Case No. 19-83411-CRJ
                                                             Chapter 13
THOMAS LYON,
STELLA LYON,

            Debtors.
____________________________________

THOMAS LYON,
STELLA LYON                                                  Adv. Pro. No. 19-80104

               Plaintiffs,

v.

BBVA COMPASS,

            Defendant.
____________________________________

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

         Defendant BBVA USA, f/k/a Compass Bank (“BBVA”), by and through its undersigned

counsel, hereby answers Plaintiffs Thomas and Stella Lyon’s (“Plaintiffs”) Complaint, and states

as follows:

         1.    BBVA admits that Plaintiffs filed a bankruptcy petition and that the Court has

jurisdiction over this adversary proceeding but denies all remaining allegations.

         2.    BBVA admits that this is a core bankruptcy proceeding but denies all remaining

allegations.

         3.    BBVA admits that Plaintiffs own real property located at 42 Ray Owen Private

Drive, Laceys Spring, Alabama (the “Property”). Exhibit “A” attached to the Complaint speaks

for itself. BBVA admits that it holds a first mortgage on the Property securing an indebtedness of




Case 19-80104-CRJ            Doc 4   Filed 12/18/19 Entered 12/18/19 15:25:09         Desc Main
                                     Document      Page 1 of 3
$76,541.20 as of December 2, 2019. BBVA admits that it holds a second mortgage on the Property

securing a Home Equity Line of Credit (“HELOC”) with a balance of $15,976.72 as of December

2, 2019. BBVA denies that the fair market value of the Property is $71,900.00. BBVA further

denies that its first mortgage exceeds the value of the Property leaving no equity to which the

HELOC mortgage can attach. The remaining allegations are denied.

       4.      Denied.

   BBVA DENIES THAT PLAINTIFFS ARE ENTITLED TO ANY OF THE RELIEF
  REQUESTED, OR ANY RELIEF WHATSOEVER, FROM BBVA, INCLUDING THE
   RELIEF SOUGHT IN THE UNNUMBERED PARAGRAPH BEGINNING WITH
           “WHEREFORE, THE ABOVE PREMISES CONSIDERED”.

 UNLESS EXPRESSLY ADMITTED IN ONE OF THE FOREGOING PARAGRAPHS,
ALL MATERIAL ALLEGATIONS OF PLAINTIFFS’ COMPLAINT, INCLUDING ANY
        CONTAINED IN UNNUMBERED PARAGRAPHS, ARE DENIED.

                                           DEFENSES

       1.      Plaintiff’s complaint, in whole or in part, fails to state a claim upon which relief

may be granted.

       2.      Plaintiff’s complaint cites 28 U.S.C. § 734 as the basis for this Court’s jurisdiction

over this adversary proceeding, but no code provision exists at 28 U.S.C. § 734.

       3.      Plaintiffs may not “strip off” BBVA’s lien on the Property because BBVA’s

mortgage liens are not wholly unsecured. See In re Tanner, 217 F.3d 1357, 1358–59 (11th Cir.

2000) (citing 11 U.S.C. § 1322(b)(2)). Plaintiffs may not strip BBVA’s lien pursuant to 11 U.S.C.

§ 522(f)(1)(A) because BBVA holds no judicial lien.

       4.      To the extent Plaintiff’s claims are subject to binding, mandatory arbitration,

BBVA does not waive and, in fact, expressly reserves the right to compel arbitration prior to

substantially invoking the litigation process.




                                                 2
Case 19-80104-CRJ         Doc 4     Filed 12/18/19 Entered 12/18/19 15:25:09            Desc Main
                                    Document      Page 2 of 3
       5.      Any recovery is barred, or must be reduced, based on the principles of consent,

acquiescence, and/or estoppel.

       6.      BBVA reserves the right to assert additional affirmative defenses to the extent

warranted by the developments in this adversary proceeding.

                                     PRAYER FOR RELIEF

       WHEREFORE, BBVA respectfully requests that this Court deny Plaintiffs’ request for

relief in its entirety and enter judgment in BBVA’s favor, and award BBVA such other and

further relief that it deems just and proper.

       Respectfully submitted this 18th day of December, 2019.

                                                    /s/ Jonathan P. Hoffmann
                                                    Jonathan P. Hoffmann
                                                    Balch & Bingham LLP
                                                    1901 Sixth Ave N, Suite 1500
                                                    Birmingham, AL 35203
                                                    (205) 251-8100
                                                    jhoffmann@balch.com

                                                    Attorney for Defendant BBVA USA



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of December, 2019, a true and correct copy of
the above and foregoing was filed via the CM/ECF System, and served electronically.

                                                    /s/ Jonathan P. Hoffmann
                                                    Of Counsel




                                                3
Case 19-80104-CRJ          Doc 4    Filed 12/18/19 Entered 12/18/19 15:25:09       Desc Main
                                    Document      Page 3 of 3
